Exhibit 10.4

EXECUTION COPY

CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT

Dated as of February 27, 2015

by

ALERIS SPECIFICATION ALLOY PRODUCTS CANADA COMPANY,

as a Canadian Borrower,

and

EACH OTHER GRANTOR

FROM TIME TO TIME PARTY HERETO

in favour of

GENERAL ELECTRIC CAPITAL CORPORATION,

as Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I DEFINED TERMS

     2  

Section 1.1

  Definitions      2  

Section 1.2

  Certain Other Terms      6  

ARTICLE II GUARANTEE

     7  

Section 2.1

  Guarantee      7  

Section 2.2

  Contribution      7  

Section 2.3

  Authorization; Other Agreements      7  

Section 2.4

  Guarantee Absolute and Unconditional      8  

Section 2.5

  Waivers      10  

Section 2.6

  Reliance      10  

ARTICLE III GRANT OF SECURITY INTEREST

     11  

Section 3.1

  Collateral      11  

Section 3.2

  Grant of Security Interest in Collateral      11  

Section 3.3

  Exception to Last Day      12  

Section 3.4

  Attachment      12  

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     12  

Section 4.1

  Title; No Other Liens      12  

Section 4.2

  Perfection and Priority      12  

Section 4.3

  Jurisdiction of Organization; Chief Executive Office      13  

Section 4.4

  Locations of Inventory, Equipment and Books and Records      13  

Section 4.5

  Pledged Collateral      13  

Section 4.6

  Instruments and Chattel Paper Formerly Accounts      14  

Section 4.7

  Intellectual Property      14  

Section 4.8

  Specific Collateral      14  

Section 4.9

  Enforcement      14  

Section 4.10

  Representations and Warranties of the Credit Agreement      14  

ARTICLE V COVENANTS

     15  

Section 5.1

  Maintenance of Perfected Security Interest; Further Documentation and Consents
     15  

Section 5.2

  Changes in Locations, Name, Etc.      16  

Section 5.3

  Pledged Collateral      16  

Section 5.4

  Accounts      17  

Section 5.5

  Futures Accounts      18  

Section 5.6

  Delivery of Instruments and Chattel Paper and Control of Investment Property,
Letter-of-Credit Rights      18  

Section 5.7

  Intellectual Property      18  

Section 5.8

  Notices      20  

Section 5.9

  Controlled Securities Account      20  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE VI REMEDIAL PROVISIONS

     20  

Section 6.1

  PPSA and Other Remedies      20  

Section 6.2

  Accounts and Payments in Respect of Intangibles      24  

Section 6.3

  Pledged Collateral      25  

Section 6.4

  Proceeds to be Turned over to and Held by Agent      26  

Section 6.5

  Sale of Pledged Collateral      26  

Section 6.6

  Deficiency      27  

ARTICLE VII AGENT

     27  

Section 7.1

  Agent’s Appointment as Attorney-in-Fact      27  

Section 7.2

  Authorization to File Financing Statements      29  

Section 7.3

  Authority of Agent      29  

Section 7.4

  Duty; Obligations and Liabilities      29  

ARTICLE VIII MISCELLANEOUS

     30  

Section 8.1

  Reinstatement      30  

Section 8.2

  Release of Collateral      31  

Section 8.3

  Independent Obligations      31  

Section 8.4

  No Waiver by Course of Conduct      31  

Section 8.5

  Amendments in Writing      32  

Section 8.6

  Additional Grantors; Additional Pledged Collateral      32  

Section 8.7

  [Intentionally Deleted]      32  

Section 8.8

  Notices      32  

Section 8.9

  Successors and Assigns      32  

Section 8.10

  Counterparts      32  

Section 8.11

  Severability      33  

Section 8.12

  Governing Law      33  

Section 8.13

  Waiver of Jury Trial      33  

Section 8.14

  Permitted Liens      33  

Section 8.15

  ULC Limitation      33  

Section 8.16

  Amalgamation      34  



--------------------------------------------------------------------------------

ANNEXES AND SCHEDULES

 

Annex 1 Form of Pledge Amendment Annex 2 Form of Joinder Agreement Annex 3 Form
of Intellectual Property Security Agreement Schedule 1 Filings Schedule 2
Jurisdiction of Organization; Chief Executive Office Schedule 3 Location of
Inventory and Equipment Schedule 4 Pledged Collateral



--------------------------------------------------------------------------------

This CANADIAN REVOLVING GUARANTEE AND SECURITY AGREEMENT (including all
exhibits, annexes and schedules hereto, as the same may be amended, modified
and/or restated from time to time, this “Agreement”), dated as of February 27,
2015, by ALERIS SPECIFICATION ALLOY PRODUCTS CANADA COMPANY (the “Canadian
Borrower”) and each of the other entities listed on the signature pages hereof
or that becomes a party hereto pursuant to Section 8.6 (together with the
Canadian Borrower, the “Grantors” and each, a “Grantor”), in favour of General
Electric Capital Corporation (“GE Capital”), in its capacity as administrative
agent (in such capacity, together with its successors and permitted assigns,
“Agent”) for the Lenders, the L/C Issuers and each other Secured Party (each as
defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, pursuant to the Revolving Credit Agreement dated as of the date hereof
(as the same may be amended, refinanced, replaced, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) by and among the
U.S. Borrowers, the Canadian Borrower, the other Credit Parties from time to
time party thereto, the Lenders, the L/C Issuers from time to time party thereto
and GE Capital, as Agent, the Lenders and the L/C Issuers have severally agreed
to make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;

WHEREAS, each Grantor (other than the Canadian Borrower) has agreed to guarantee
the Canadian Obligations (as defined in the Credit Agreement);

WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and

WHEREAS, it is a condition precedent to the obligation of the Lenders and the
L/C Issuers to make their respective extensions of credit to the Canadian
Borrower under the Credit Agreement that the Grantors shall have executed and
delivered this Agreement to Agent.

NOW, THEREFORE, in consideration of the premises and to induce the Lenders, the
L/C Issuers and Agent to enter into the Credit Agreement and to induce the
Lenders and the L/C Issuers to make their respective extensions of credit to the
Canadian Borrower thereunder, each Grantor hereby agrees with Agent as follows:



--------------------------------------------------------------------------------

ARTICLE I

DEFINED TERMS

Section 1.1 Definitions

(a) Capitalized terms used herein without definition are used as defined in the
Credit Agreement.

(b) The following terms have the meanings given to them in the PPSA and terms
used herein without definition that are defined in the PPSA have the meanings
given to them in the PPSA (such meanings to be equally applicable to both the
singular and plural forms of the terms defined): “certificated security”,
“chattel paper”, “document of title”, “equipment”, “futures account”, “futures
contract”, “goods”, “instrument”, “intangible”, “investment property”, “money”,
“motor vehicle”, “proceeds”, “securities account” and “security”.

(c) The following terms shall have the following meanings:

“Acquisition Agreement” shall mean the Purchase and Sale Agreement, dated as of
October 17, 2014, by and among Aleris Corporation, a Delaware corporation,
Aleris International, Inc., a Delaware corporation, Aleris Holding Canada
Limited, a New Brunswick corporation, Aleris Aluminum Netherlands B.V., a
limited liability company organized under the laws of the Netherlands, Aleris
Deutschland Holding GmbH, a limited liability company organized under the laws
of Germany, Dutch Aluminum C.V., a limited partnership organized under the laws
of the Netherlands, and Aleris Deutschland Vier GmbH Co KG, a limited
partnership organized under the laws of Germany, SGH Acquisition Holdco, Inc., a
Delaware corporation, Evergreen Holding Germany GmbH, a limited liability
company organized under the laws of Germany and Signature Group Holdings, Inc.,
a Delaware corporation.

“Agent” has the meaning given such term in the preamble to this Agreement.

“Agreement” has the meaning given such term in the preamble to this Agreement.

“Applicable IP Office” means the Canadian Intellectual Property Office, the
Canadian Industrial Design Office or any similar office or agency within or
outside Canada.

“Canadian Borrower” has the meaning given such term in the preamble to this
Agreement.



--------------------------------------------------------------------------------

“Cash Collateral Account” means a deposit account or securities account subject,
in each instance, to a Control Agreement, other than accounts established to
cash collateralize L/C Reimbursement Obligations.

“Collateral” has the meaning specified in Section 3.1.

“Controlled Securities Account” means each securities account (including all
financial assets held therein and all certificates and instruments, if any,
representing or evidencing such financial assets) that is the subject of an
effective Control Agreement.

“Deposit Account” means a demand, savings, passbook, or similar account
maintained with a bank or other deposit taking institution.

“Design” means all of the following now owned or hereafter acquired by a
Grantor: (a) all industrial designs and intangibles of like nature (whether
registered or unregistered), now owned or existing or hereafter adopted or
acquired, all registrations and recordings thereof, and all applications in
connection therewith, including all registrations, recordings and applications
in the Canadian Intellectual Property Office or in any similar office or agency
in any other country or any political subdivision thereof, and (b) all reissues,
extensions or renewals thereof.

“Excluded Property” means, collectively, (i) any permit or license or any
Contractual Obligation entered into by any Grantor (A) that prohibits or
requires the consent of any Person other than a Grantor or its Affiliates which
has not been obtained as a condition to the creation by such Grantor of a Lien
on any right, title or interest in such permit, license or Contractual
Obligation or any Stock or Stock Equivalent related thereto or (B) to the extent
that any Requirement of Law applicable thereto prohibits the creation of a Lien
thereon, but only, with respect to the prohibition in (A) and (B), to the
extent, and for as long as, such prohibition is not terminated or rendered
unenforceable or otherwise deemed ineffective by the PPSA or any other
Requirement of Law, (ii) Property owned by any Grantor that is subject to a
purchase money Lien or a Capital Lease permitted under the Credit Agreement if
the Contractual Obligation pursuant to which such Lien is granted (or in the
document providing for such Capital Lease) prohibits or requires the consent of
any Person other than a Grantor or its Affiliates which has not been obtained as
a condition to the creation of any other Lien on such Property, (iii) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed), (iv) assets and properties of
the Excluded Subsidiary and (v) the thirty percent (30%) partnership interest in
the Excluded Subsidiary that is owned by Magna Aluminum, Inc., a California
corporation; provided, however, “Excluded Property” shall not include any
proceeds, products, substitutions or replacements of Excluded Property (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Property).

“Excluded Subsidiary” means IMSAMET of Arizona, an Arizona general partnership,
70% of whose partnership interests are owned by Aleris Recycling, Inc., a
Delaware corporation, and 30% of whose partnership interests are owned by Magna
Aluminum, Inc., a California corporation.



--------------------------------------------------------------------------------

“GE Capital” has the meaning given such term in the preamble to this Agreement.

“Grantors” has the meaning given such term in the preamble to this Agreement.

“Guarantee” means the guarantee of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.

“Guaranteed Obligations” has the meaning set forth in Section 2.1.

“Guarantor” means each Grantor other than the Canadian Borrower.

“Insurance” shall mean (i) all insurance policies covering any or all of the
Collateral (regardless of whether or not Agent is the loss payee thereof) and
(ii) any key man life insurance policies.

“Internet Domain Name” means all right, title and interest (and all related IP
Ancillary Rights) arising under any Requirement of Law in or relating to
Internet domain names.

“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.

“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document, in each case owned by any Grantor, and any
distribution of property made on, in respect of or in exchange for the foregoing
from time to time, including all Stock and Stock Equivalents listed on Schedule
4 to this Agreement. Pledged Certificated Stock excludes any Excluded Property
and any Cash Equivalents that are not held in Controlled Securities Accounts to
the extent permitted by Section 5.9 hereof.

“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.

“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations owed to such Grantor, and any distribution of property made on, in
respect of or in exchange for the foregoing from time to time, including all
Indebtedness described on Schedule 4 to this Agreement, issued by the obligors
named therein. Pledged Debt Instruments excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 5.9 hereof.



--------------------------------------------------------------------------------

“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, other than any Pledged Stock or Pledged Debt
Instruments. Pledged Investment Property excludes any Cash Equivalents that are
not held in Controlled Securities Accounts to the extent permitted by
Section 5.9 hereof.

“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.

“Pledged ULC Shares” shall mean the Pledged Stock which are shares in the
capital stock of a ULC.

“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Organization Document of any partnership or limited liability company to which
it is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, including in each case those
interests set forth on Schedule 4 to this Agreement, to the extent such
interests are not certificated. Pledged Uncertificated Stock excludes any
Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 5.9 hereof.

“PPSA” means the Personal Property Security Act (Ontario); provided, that if the
attachment, perfection or priority of the secured party’s security interests in
any Collateral are governed by the personal property security laws of any
jurisdiction other than Ontario, PPSA shall mean those personal property laws in
such other jurisdiction in Canada for the purpose of the provisions hereof
relating to such attachment, perfection or priority and for the definitions
related to such provisions.

“Secured Obligations” has the meaning given such term in Section 3.2 hereof.

“Securities Laws” means applicable federal, provincial, state, territorial or
foreign securities laws and regulations.

“Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.

“Specified Assigned Agreement” shall mean the Acquisition Agreement, as such
agreement may be amended, supplemented or otherwise modified from time to time.



--------------------------------------------------------------------------------

“ULC” shall mean any unlimited company, unlimited liability company or unlimited
liability corporation or any similar entity existing under the laws of any
province or territory of Canada and any successor to any such entity.

Section 1.2 Certain Other Terms.

(a) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The terms “herein”, “hereof”
and similar terms refer to this Agreement as a whole and not to any particular
Article, Section or clause in this Agreement. References herein to an Annex,
Schedule, Article, Section or clause refer to the appropriate Annex or Schedule
to, or Article, Section or clause in this Agreement. Where the context requires,
provisions relating to any Collateral when used in relation to a Grantor shall
refer to such Grantor’s Collateral or any relevant part thereof.

(b) Other Interpretive Provisions.

(i) Defined Terms. Unless otherwise specified herein or therein, all terms
defined in this Agreement shall have the defined meanings when used in any
certificate or other document made or delivered pursuant hereto.

(ii) The Agreement. The words “hereof”, “herein”, “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement.

(iii) Certain Common Terms. The term “including” is not limiting and means
“including without limitation.”

(iv) Performance; Time. Whenever any performance obligation hereunder (other
than a payment obligation) shall be stated to be due or required to be satisfied
on a day other than a Business Day, such performance shall be made or satisfied
on the next succeeding Business Day. In the computation of periods of time from
a specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including.” If any provision of this Agreement
refers to any action taken or to be taken by any Person, or which such Person is
prohibited from taking, such provision shall be interpreted to encompass any and
all means, direct or indirect, of taking, or not taking, such action.

(v) Contracts. Unless otherwise expressly provided herein, references to
agreements and other contractual instruments, including this Agreement and the
other Loan Documents, shall be deemed to include all subsequent amendments,
thereto, restatements and substitutions thereof and other modifications and
supplements thereto which are in effect from time to time, but only to the
extent such amendments and other modifications are not prohibited by the terms
of any Loan Document.

(vi) Laws. References to any statute or regulation are to be construed as
including all statutory and regulatory provisions related thereto or
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.



--------------------------------------------------------------------------------

ARTICLE II

GUARANTEE

Section 2.1 Guarantee. To induce the Lenders to make the Loans, the L/C Issuers
to Issue Letters of Credit and each other Secured Party to make credit available
to or for the benefit of the Canadian Borrower, each Guarantor hereby, jointly
and severally, absolutely, unconditionally and irrevocably guarantees, as
primary obligor and not merely as surety, the full and punctual payment when
due, whether at stated maturity or earlier, by reason of acceleration, mandatory
prepayment or otherwise in accordance with any Loan Document, of all the
Canadian Obligations whether existing on the date hereof or hereinafter incurred
or created (the “Guaranteed Obligations”). This Guarantee by each Guarantor
hereunder constitutes a guarantee of payment and not of collection.

Section 2.2 Contribution. To the extent that any Guarantor shall be required
hereunder to pay any portion of any Guaranteed Obligation exceeding the greater
of (a) the amount of the economic benefits actually received by such Guarantor
and its Subsidiaries from the Loans, Letter of Credit Obligations for all
Canadian Letters of Credit and other Canadian Obligations and (b) the amount
such Guarantor would otherwise have paid if such Guarantor had paid the
aggregate amount of the Guaranteed Obligations (excluding the amount thereof
repaid by the Canadian Borrower and Holdings) in the same proportion as such
Guarantor’s net worth on the date enforcement is sought hereunder bears to the
aggregate net worth of all the Guarantors on such date, then such Guarantor
shall be reimbursed by such other Guarantors for the amount of such excess, pro
rata, based on the respective net worth of such other Guarantors on such date.

Section 2.3 Authorization; Other Agreements. The Secured Parties are hereby
authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:

(a) (i) subject to compliance, if applicable, with Section 9.1 of the Credit
Agreement, modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;



--------------------------------------------------------------------------------

(b) apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;

(c) refund at any time any payment received by any Secured Party in respect of
any Guaranteed Obligation;

(d) (i) sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guarantee therefor in any manner,
(ii) receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and
(iv) otherwise deal in any manner with the Canadian Borrower or any other
Guarantor, maker or endorser of any Guaranteed Obligation or any part thereof;
and

(e) settle, release, compromise, collect or otherwise liquidate the Guaranteed
Obligations.

The Guarantors agree that the Secured Parties may take any action or refrain
from taking any action specified in the U.S. Revolving Guaranty and Security
Agreement (including without limitation Section 2.4 thereof) without discharging
or otherwise affecting the obligations of any Guarantor hereunder.

Section 2.4 Guarantee Absolute and Unconditional. Each Guarantor hereby waives
and agrees not to assert any defence, whether arising in connection with or in
respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guarantee are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guarantee, in each case except as
otherwise agreed in writing by Agent):

(a) the invalidity or unenforceability of any obligation of the Canadian
Borrower or any other Guarantor under any Loan Document or any other agreement
or instrument relating thereto (including any amendment, consent or waiver
thereto), or any security for, or other guarantee of, any Guaranteed Obligation
or any part thereof, or the lack of perfection or continuing perfection or
failure of priority of any security for the Guaranteed Obligations or any part
thereof;

(b) the absence of (i) any attempt to collect any Guaranteed Obligation or any
part thereof from the Canadian Borrower or any other Guarantor or other action
to enforce the same or (ii) any action to enforce any Loan Document or any Lien
thereunder;

(c) the failure by any Person to take any steps to perfect and maintain any Lien
on, or to preserve any rights with respect to, any Collateral;



--------------------------------------------------------------------------------

(d) any workout, insolvency, bankruptcy proceeding, reorganization, arrangement,
liquidation or dissolution by or against the Canadian Borrower, any other
Guarantor or any of the Canadian Borrower’s other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;

(e) any foreclosure, whether or not through judicial sale, and any other sale or
other disposition of any Collateral or any election following the occurrence of
an Event of Default by any Secured Party to proceed separately against any
Collateral in accordance with such Secured Party’s rights under any applicable
Requirement of Law;

(f) the failure of Agent or any other Secured Party to assert any claim or
demand or to exercise or enforce any right or remedy under the provisions of any
Loan Document or otherwise;

(g) any other defence, setoff, counterclaim or any other circumstance that might
otherwise constitute a legal or equitable discharge of the Canadian Borrower,
any other Guarantor or any of the Canadian Borrower’s other Subsidiaries, in
each case other than the payment in full of the Guaranteed Obligations; or

(h) any of the items specified in Section 2.5 of the U.S. Revolving Guaranty and
Security Agreement.



--------------------------------------------------------------------------------

Section 2.5 Waivers. Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defence, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following: (a) any demand for payment or
performance and protest and notice of protest; (b) any notice of acceptance;
(c) any presentment, demand, protest or further notice or other requirements of
any kind with respect to any Guaranteed Obligation (including any accrued but
unpaid interest thereon) becoming immediately due and payable; and (d) any other
notice in respect of any Guaranteed Obligation or any part thereof, and any
defence arising by reason of any disability or other defence of the Canadian
Borrower or any other Guarantor. Each Guarantor further unconditionally and
irrevocably agrees not to (x) enforce or otherwise exercise any right of
subrogation or any right of reimbursement or contribution or similar right
against the Canadian Borrower or any other Guarantor by reason of any Loan
Document or any payment made thereunder or (y) assert any claim, defence, setoff
or counterclaim it may have against any other Credit Party or set off any of its
obligations to such other Credit Party against obligations of such Credit Party
to such Guarantor. No obligation of any Guarantor hereunder shall be discharged
other than by complete performance. Each Guarantor further waives any right such
Guarantor may have under any applicable Requirement of Law to require any
Secured Party to seek recourse first against the Canadian Borrower or any other
Person, or to realize upon any Collateral for any of the Canadian Obligations,
as a condition precedent to enforcing such Guarantor’s liability and obligations
under this Guarantee.

Section 2.6 Reliance. Each Guarantor hereby assumes responsibility for keeping
itself informed of the financial condition of the Canadian Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances. In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.



--------------------------------------------------------------------------------

ARTICLE III

GRANT OF SECURITY INTEREST

Section 3.1 Collateral. For the purposes of this Agreement, all of the Grantors’
property, rights and assets of every nature and kind, now owned or subsequently
acquired, by way of amalgamation or otherwise, and at any time and from time to
time existing or in which each such Grantor has or acquires any right, interest
or title, including without limitation, all of the following collectively
referred to as the “Collateral”:

(a) all Accounts, chattel paper, Deposit Accounts, documents of title,
equipment, intangibles, instruments, Insurance, Inventory, investment property,
letter of credit rights, money and any supporting obligations related to any of
the foregoing;

(b) all books and records pertaining to the other property described in this
Section 3.1;

(c) Specified Assigned Agreement;

(d) all property of such Grantor held by any Secured Party, including all
present and after acquired personal property of every description, in the
custody of or in transit to such Secured Party for any purpose, including
safekeeping, collection or pledge, for the account of such Grantor or as to
which such Grantor may have any right or power, including but not limited to
cash;

(e) all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and

(f) to the extent not otherwise included, all increases, additions and
accessions to any of the above, all substitutions or any replacements and all
proceeds, products, accessions, rents and profits of or in respect of any of the
foregoing.

Section 3.2 Grant of Security Interest in Collateral. Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Canadian
Obligations of such Grantor (the “Secured Obligations”), hereby mortgages,
pledges and hypothecates to Agent, for the benefit of the Secured Parties, and
grants to Agent, for the benefit of the Secured Parties a Lien on and security
interest in, all of its right, title and interest in, to and under the
Collateral of such Grantor; provided, however, notwithstanding the foregoing, no
Lien or security interest is hereby granted on any Excluded Property; provided,
further, that if and when any property shall cease to be Excluded Property, a
Lien on and security in such property shall be deemed granted therein. Each
Grantor hereby represents and warrants that the Excluded Property, when taken as
a whole, is not material to the business operations or financial condition of
the Grantors, taken as a whole.



--------------------------------------------------------------------------------

Section 3.3 Exception to Last Day

The security interest granted hereby shall not extend or apply to, and
Collateral shall not include, the last day of the term of any lease or agreement
therefore, but upon enforcement of the security interest, each Grantor shall
stand possessed of such last day in trust or assign the same to any person
acquiring such term.

Section 3.4 Attachment

Each Grantor acknowledges that (i) value has been given, (ii) it has rights in
the Collateral, (iii) it has not agreed to postpone the time for attachment of
the Lien granted hereunder, and (iv) it has received a copy of this Agreement.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

To induce the Lenders, the L/C Issuers and Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
Agent, the Lenders, the L/C Issuers and the other Secured Parties:

Section 4.1 Title; No Other Liens. Except for the Lien granted to Agent pursuant
to this Agreement and other Permitted Liens under any Loan Document (including
Section 4.2), such Grantor owns each item of the Collateral free and clear of
any and all Liens or claims of others. Such Grantor (a) is the record and
beneficial owner of the Collateral pledged by it hereunder constituting
instruments or certificated securities and (b) has rights in or the power to
transfer each other item of Collateral in which a Lien is granted by it
hereunder, free and clear of any other Lien.

Section 4.2 Perfection and Priority. The security interest granted pursuant to
this Agreement constitutes a valid and continuing perfected security interest in
favour of Agent in all Collateral subject, for the following Collateral, to the
occurrence of the following: (a) in the case of all Collateral in which a
security interest may be perfected by filing a financing statement under the
PPSA, the completion of the filings and other actions specified on Schedule 1 to
this Agreement (which, in the case of all filings and other documents referred
to on such schedule, have been delivered to Agent in completed and duly
authorized form), (b) with respect to any securities account or futures account
other than Excluded Accounts, the filing of a financing statement under the PPSA
or the execution of Control Agreements in the case of securities and futures
accounts to which the PPSA applies and (c) in the case of all Copyrights,
Trademarks, Designs and Patents for which PPSA filings are insufficient, all
appropriate filings having been made with the Applicable IP Office. Such
security interest shall be prior to all other Liens on the Collateral except for
Permitted Liens having priority over Agent’s Lien by operation of law or
permitted pursuant to Section 5.1(e), 5.1(g), 5.1(h), 5.1(i) or 5.1(k) of the
Credit Agreement upon (i) in the case of all Pledged Certificated Stock, Pledged
Debt



--------------------------------------------------------------------------------

Instruments and Pledged Investment Property, the delivery thereof to Agent of
such Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property consisting of instruments and certificates, in each case properly
endorsed for transfer to Agent or in blank, (ii) in the case of all Pledged
Investment Property not in certificated form to which the PPSA applies, the
execution of Control Agreements, (iii) in the case of all other instruments and
chattel paper that are not Pledged Certificated Stock, Pledged Debt Instruments
or Pledged Investment Property, the delivery to Agent of such instruments and
chattel paper, and (iv) with respect to motor vehicles (in the case of Ontario)
and serial numbered goods (in the case of provinces and territories where serial
numbered goods are applicable), the filing of a financing statement containing
the information required under Section 5.1(e). Except as set forth in this
Section 4.2, all actions by each Grantor necessary or desirable to protect and
perfect the Lien granted hereunder on the Collateral have been duly taken.

Section 4.3 Jurisdiction of Organization; Chief Executive Office

Such Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office, registered office or sole place of business, in each case as
of the date hereof, is specified on Schedule 2 to this Agreement and such
Schedule 2 also lists all jurisdictions of incorporation, legal names and
locations of such Grantor’s chief executive office, registered office or sole
place of business for the five years preceding the date hereof.

Section 4.4 Locations of Inventory, Equipment and Books and Records

On the date hereof, such Grantor’s inventory and equipment (other than inventory
or equipment in transit) and books and records concerning the Collateral are
kept at the locations listed on Schedule 3 to this Agreement.

Section 4.5 Pledged Collateral

(a) The Pledged Stock pledged by such Grantor hereunder (i) is listed on
Schedule 4 to this Agreement and constitutes that percentage of the issued and
outstanding equity of all classes of each issuer thereof as set forth on such
Schedule 4, (ii) has been duly authorized, validly issued and is fully paid and
nonassessable (other than Pledged Stock in limited liability companies and
partnerships) and (iii) constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms.

(b) As of the Closing Date, all Pledged Collateral (other than Pledged
Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to Agent in accordance with
Section 5.3(a).

(c) Subject to Section 8.14, upon the occurrence and during the continuance of
an Event of Default, Agent shall be entitled to exercise all of the rights of
the Grantor granting the security interest in any Pledged Stock, and a
transferee or



--------------------------------------------------------------------------------

assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.

Section 4.6 Instruments and Chattel Paper Formerly Accounts. No amount payable
to such Grantor under or in connection with any account is evidenced by any
instrument or chattel paper that has not been delivered to Agent, properly
endorsed for transfer, to the extent delivery is required by Section 5.6(a).

Section 4.7 Intellectual Property.

On the Closing Date, all Material Intellectual Property owned by such Grantor is
valid, in full force and effect, subsisting, unexpired and enforceable, and no
Material Intellectual Property has been abandoned. No breach or default of any
material IP License shall be caused by any of the following, and none of the
following shall limit or impair the ownership, use, validity or enforceability
of, or any rights of such Grantor in, any Material Intellectual Property:
(i) the consummation of the transactions contemplated by any Loan Document or
(ii) any holding, decision, judgment or order rendered by any Governmental
Authority prior to the date hereof. There are no pending (or, to the knowledge
of such Grantor, threatened) actions, investigations, suits, proceedings,
audits, claims, demands, orders or disputes challenging the ownership, use,
validity, enforceability of, or such Grantor’s rights in, any Material
Intellectual Property of such Grantor. To such Grantor’s knowledge, no Person
has been or is infringing, misappropriating, diluting, violating or otherwise
impairing any Intellectual Property of such Grantor. Such Grantor, and to such
Grantor’s knowledge each other party thereto, is not in material breach or
default of any material IP License.

Section 4.8 Specific Collateral. None of the Collateral is or is proceeds or
products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.

Section 4.9 Enforcement. No Permit, notice to or filing with any Governmental
Authority or any other Person or any consent from any Person is required for the
exercise by Agent of its rights (including voting rights) provided for in this
Agreement or the enforcement of remedies in respect of the Collateral pursuant
to this Agreement, including the transfer of any Collateral, except as may be
required in connection with the disposition of any portion of the Pledged
Collateral by laws affecting the offering and sale of securities generally or
any approvals that may be required to be obtained from any bailees or landlords
to collect the Collateral.

Section 4.10 Representations and Warranties of the Credit Agreement. The
representations and warranties as to such Grantor and its Subsidiaries made in
Article III (Representations and Warranties) of the Credit Agreement are true
and correct on each date as required by Section 2.2 of the Credit Agreement.



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS

Each Grantor agrees with Agent to the following, as long as any Canadian
Obligation or Commitment remains outstanding (other than contingent
indemnification Canadian Obligations to the extent no claim giving rise thereto
has been asserted):

Section 5.1 Maintenance of Perfected Security Interest; Further Documentation
and Consents

(a) Generally. Such Grantor shall (i) not use or permit any Collateral to be
used unlawfully or in violation of any provision of any Loan Document, any
Related Agreement, any Requirement of Law or any policy of insurance covering
the Collateral and (ii) not enter into any Contractual Obligation or undertaking
restricting the right or ability of such Grantor or Agent to sell, assign,
convey or transfer any Collateral if such restriction would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.

(b) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest having at least the priority described in
Section 4.2 and shall defend such security interest and such priority against
the claims and demands of all Persons.

(c) Such Grantor shall furnish to Agent from time to time statements and
schedules further identifying and describing the Collateral and such other
documents in connection with the Collateral, in each case as Agent may
reasonably request, all in reasonable detail and in form and substance
satisfactory to Agent.

(d) At any time and from time to time, upon the written request of Agent, such
Grantor shall, for the purpose of obtaining or preserving the full benefits of
this Agreement and of the rights and powers herein granted, (i) take all actions
reasonably necessary to perfect or protect any security interest intended to be
created by this Agreement, (ii) promptly and duly execute and deliver, and have
recorded, such further documents, including an authorization to file (or, as
applicable, the filing of) any financing statement or financing change statement
under the PPSA (or other filings under similar Requirements of Law) in effect in
any jurisdiction with respect to the security interest created hereby and
(iii) take such further action as Agent may reasonably request, including
(A) using commercially reasonable efforts to secure all approvals necessary or
appropriate for the assignment to or for the benefit of Agent of any Contractual
Obligation, including any IP License, held by such Grantor and to enforce the
security interests granted hereunder and (B) executing and delivering any
Control Agreements with respect to deposit accounts, securities, futures or
similar accounts.



--------------------------------------------------------------------------------

(e) If reasonably requested by Agent, during the continuance of an Event of
Default, the Grantor shall provide a list of all serial numbers of all serial
numbered goods and all vehicle identification numbers of all motor vehicles.

(f) To ensure that a Lien and security interest is granted on any of the
Excluded Property set forth in clause (ii) of the definition of “Excluded
Property”, such Grantor shall use commercially reasonable efforts to obtain any
required consents from any Person other than the Canadian Borrower and its
Affiliates with respect to any permit or license or any Contractual Obligation
with such Person entered into by such Grantor that requires such consent as a
condition to the creation by such Grantor of a Lien on any right, title or
interest in such permit, license or Contractual Obligation or any Stock or Stock
Equivalent related thereto.

Section 5.2 Changes in Locations, Name, Etc.

Except upon 30 days’ prior written notice to Agent and delivery to Agent of
(a) all documents reasonably requested by Agent to maintain the validity,
perfection and priority of the security interests provided for herein and (b) if
applicable, a written supplement to Schedule 3 to this Agreement showing any
additional locations at which inventory or equipment shall be kept, such Grantor
shall not do any of the following:

(i) permit any inventory or equipment to be kept at a location other than those
listed on Schedule 3 to this Agreement, except for inventory or equipment in
transit;

(ii) change its jurisdiction of organization or its location or chief executive
office or registered office, in each case from that referred to in Section 4.3;
or

(iii) except as set forth on Schedule 5.14 of the Credit Agreement, change its
legal name or organizational identification number, if any, or corporation,
limited liability company, partnership or other organizational structure to such
an extent that any financing statement filed in connection with this Agreement
would become misleading.

Section 5.3 Pledged Collateral

(a) Delivery of Pledged Collateral. Such Grantor shall (i) deliver to Agent, in
suitable form for transfer and in form and substance satisfactory to Agent,
(A) all Pledged Certificated Stock, (B) all Pledged Debt Instruments and (C) all
certificates and instruments evidencing Pledged Investment Property and
(ii) maintain all other Pledged Investment Property in a Controlled Securities
Account or take such other measures as Agent may reasonably request in
connection with the perfection of the security interest created therein under
this Agreement.



--------------------------------------------------------------------------------

(b) Event of Default. During the continuance of an Event of Default, Agent shall
have the right, at any time in its discretion and without notice to the Grantor,
to (i) transfer to or to register in its name or in the name of its nominees any
Pledged Collateral or any Pledged Investment Property and (ii) exchange any
certificate or instrument representing or evidencing any Pledged Collateral or
any Pledged Investment Property for certificates or instruments of smaller or
larger denominations.

(c) Cash Distributions with respect to Pledged Collateral. Except as provided in
Article VI and subject to the limitations set forth in the Credit Agreement,
such Grantor shall be entitled to receive all cash distributions paid in respect
of the Pledged Collateral.

(d) Voting Rights. Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.

(e) Foreign Pledge Stock. If any issuer of any Pledged Stock is organized under
a jurisdiction outside of Canada, each Grantor shall take such additional
actions, including, without limitation, causing the issuer to register the
pledge on its books and records or making such filings or recordings, in each
case as may be reasonably necessary or advisable, under the laws of such
issuer’s jurisdiction to ensure the validity, perfection and priority of the
security interest of Agent in such Pledged Stock.

(f) Pledged Stock. With respect to any Pledged Stock constituting partnership
interests or limited liability company interests included in the Collateral, if
the Grantors collectively own less than 100% of the equity interests in any
issuer of such Pledged Stock, Grantors shall use their commercially reasonable
efforts to obtain the consent of each other holder of partnership interest or
limited liability company interests in such issuer to the security interest of
Agent hereunder and following an Event of Default, the transfer of such Pledged
Stock to Agent or its designee, and to the substitution of Agent or its designee
as a partner or member with all the rights and powers related thereto. Each
Grantor consents to the grant by each other Grantor of a Lien in all Collateral
to Agent and without limiting the generality of the foregoing consents to the
transfer of any Pledged Stock to Agent or its designee following and during the
continuance of an Event of Default and to the substitution of Agent or its
designee as a partner in any partnership or as a member in any limited liability
company with all the rights and powers related thereto.

Section 5.4 Accounts

(a) Such Grantor shall not, other than in the Ordinary Course of Business,
(i) grant any extension of the time of payment of any account, (ii) compromise



--------------------------------------------------------------------------------

or settle any account for less than the full amount thereof, (iii) release,
wholly or partially, any Person liable for the payment of any account,
(iv) allow any credit or discount on any account or (v) amend, supplement or
modify any account in any manner that could adversely affect the value thereof.

(b) So long as an Event of Default is continuing Agent shall have the right to
make test verifications of the Accounts in any manner and through any medium
that it reasonably considers advisable, and such Grantor shall furnish all such
assistance and information as Agent may reasonably require in connection
therewith. At any time and from time to time, upon Agent’s reasonable request
during an Event of Default, such Grantor shall cause independent public
accountants or others satisfactory to Agent to furnish to Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts.

Section 5.5 Futures Accounts. Such Grantor shall not have any futures account
unless subject to a Control Agreement.

Section 5.6 Delivery of Instruments and Chattel Paper and Control of Investment
Property, Letter-of-Credit Rights

(a) If any amount payable under or in connection with any Collateral owned by
such Grantor shall be or become evidenced by an instrument or chattel paper
other than such instrument delivered in accordance with Section 5.3(a) and in
the possession of Agent, such Grantor shall mark all such instruments and
chattel paper with the following legend: “This writing and the obligations
evidenced or secured hereby are subject to the security interest of General
Electric Capital Corporation, as Agent” and, at the request of Agent, shall
immediately deliver such instrument or chattel paper to Agent, duly endorsed in
a manner satisfactory to Agent.

(b) Such Grantor shall not grant “control” (within the meaning of such term
under the PPSA) over any investment property of such Grantor to any Person other
than Agent.

(c) If such Grantor is or becomes the beneficiary of a letter of credit that is
not a supporting obligation of any Collateral, such Grantor shall promptly, and
in any event within 2 Business Days after becoming a beneficiary, notify Agent
thereof and enter into a Contractual Obligation with Agent, the issuer of such
letter of credit or any nominated person with respect to the letter-of-credit
rights under such letter of credit. Such Contractual Obligation shall assign
such letter-of-credit rights to Agent. Such Contractual Obligation shall also
direct all payments thereunder to a Cash Collateral Account. The provisions of
the Contractual Obligation shall be in form and substance reasonably
satisfactory to Agent.



--------------------------------------------------------------------------------

Section 5.7 Intellectual Property

(a) Within 30 days after any change to Schedule 3.16 to the Credit Agreement for
such Grantor, such Grantor shall provide Agent notification thereof and the
short-form intellectual property agreements and assignments as described in this
Section 5.7 and any other documents that Agent reasonably requests with respect
thereto.

(b) Such Grantor shall (and shall cause all its licensees to) (i) (1) continue
to use each Trademark included in the Material Intellectual Property in order to
maintain such Trademark in full force and effect with respect to each class of
goods for which such Trademark is currently used, free from any claim of
abandonment for non-use, (2) maintain at least the same standards of quality of
products and services offered under such Trademark as are currently maintained,
(3) use such Trademark with the appropriate notice of registration and all other
notices and legends required by applicable Requirements of Law, (4) not adopt or
use any other Trademark that is confusingly similar or a colorable imitation of
such Trademark unless Agent shall obtain a perfected security interest in such
other Trademark pursuant to this Agreement and (ii) not do any act or omit to do
any act whereby (w) such Trademark (or any goodwill associated therewith) may
become destroyed, invalidated, impaired or harmed in any way, (x) any Design or
Patent included in the Material Intellectual Property may become forfeited,
misused, unenforceable, abandoned or dedicated to the public, (y) any portion of
the Copyrights included in the Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain or (z) any Trade
Secret that is Material Intellectual Property may become publicly available or
otherwise unprotectable.

(c) Such Grantor shall notify Agent immediately if it knows, or has reason to
know, that any application or registration relating to any Material Intellectual
Property may become forfeited, misused, unenforceable, abandoned or dedicated to
the public, or of any adverse determination or development regarding the
validity or enforceability or such Grantor’s ownership of, interest in, right to
use, register, own or maintain any Material Intellectual Property (including the
institution of, or any such determination or development in, any proceeding
relating to the foregoing in any Applicable IP Office). Such Grantor shall take
all actions that are necessary or reasonably requested by Agent to maintain and
pursue each application (and to obtain the relevant registration or recordation)
and to maintain each registration and recordation included in the Material
Intellectual Property.

(d) Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including (if reasonably deemed appropriate by such Grantor) promptly
bringing suit and recovering all damages therefor.

(e) Such Grantor shall execute and deliver to Agent in form and substance
reasonably acceptable to Agent and suitable for (i) filing in the Applicable IP
Office the short-form intellectual property security agreements in the form
attached



--------------------------------------------------------------------------------

hereto as Annex 3 for all Copyrights, Trademarks, Patents and IP Licenses of
such Grantor and (ii) recording with the appropriate Internet domain name
registrar, a duly executed form of assignment for all Internet Domain Names of
such Grantor (together with appropriate supporting documentation as may be
requested by Agent).

Section 5.8 Notices. Such Grantor shall promptly notify Agent in writing of its
acquisition of any interest hereafter in property that is of a type where a
security interest or lien must be or may be registered, recorded or filed under,
or notice thereof given under, any federal statute or regulation.

Section 5.9 Controlled Securities Account. Each Grantor shall, to the extent
required by Section 4.11 of the Credit Agreement, deposit all of its Cash
Equivalents in securities accounts that are Controlled Securities Accounts in
accordance with Section 4.11 of the Credit Agreement.

ARTICLE VI

REMEDIAL PROVISIONS

Section 6.1 PPSA and Other Remedies

(a) PPSA Remedies. During the continuance of an Event of Default, Agent may
exercise, in addition to all other rights and remedies granted to it in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to any Secured Obligation, all rights and remedies of a secured party
under the PPSA or any other applicable law.

(b) Appointment of Receiver. Upon the occurrence and during the continuance of
any Event of Default, Agent may appoint or reappoint by instrument in writing,
any Person or Persons, whether an officer or officers or an employee or
employees of Agent or not, to be an interim receiver, receiver or receivers
(hereinafter called a “Receiver”, which term when used herein shall include a
receiver and manager) of Collateral (including any interest, income or profits
therefrom) and may remove any Receiver so appointed and appoint another in
his/her/its stead. Any such Receiver shall, so far as concerns responsibility
for his/her/its acts, be deemed the agent of the applicable Grantor and not
Agent or any of the Lenders, and neither Agent nor any Lender shall be in any
way responsible for any misconduct, negligence or non-feasance on the part of
any such Receiver or his/her/its servants, agents or employees. Subject to the
provisions of the instrument appointing him/her/it and the provisions of
applicable law, any such Receiver shall have power to take possession of
Collateral, to preserve Collateral or its value, to carry on or concur in
carrying on all or any part of the business of the applicable Grantor and to
sell, lease, license or otherwise dispose of or concur in selling, leasing,
licensing or otherwise disposing of Collateral. To facilitate the foregoing
powers, any such Receiver may, to the exclusion of all others, including the
applicable Grantor, enter upon, use and occupy all premises owned or occupied by
the applicable Grantor wherein



--------------------------------------------------------------------------------

Collateral may be situate, maintain Collateral upon such premises, borrow money
on a secured or unsecured basis and use Collateral directly in carrying on the
applicable Grantor’s business or as security for loans or advances to enable the
Receiver to carry on the applicable Grantor’s business or otherwise, as such
Receiver shall, in its discretion, determine. Except as may be otherwise
directed by Agent, all money received from time to time by such Receiver in
carrying out his/her/its appointment shall be received in trust for and be paid
over to Agent. Every such Receiver may, in the discretion of Agent, be vested
with all or any of the rights and powers of Agent.

(i) Agent may, either directly or through its agents or nominees, exercise any
or all of the powers and rights given to a Receiver by virtue of this
Section 6.1(b).

(c) Disposition of Collateral. Without limiting the generality of the foregoing,
Agent may, without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below) to or upon any Grantor or any other Person (all and each of which
demands, defences, advertisements and notices are hereby waived), during the
continuance of any Event of Default (personally or through its agents or
attorneys), (i) enter upon the premises where any Collateral is located, without
any obligation to pay rent, through self-help, without judicial process, without
first obtaining a final judgment or giving any Grantor or any other Person
notice or opportunity for a hearing on Agent’s claim or action, (ii) collect,
receive, appropriate and realize upon any Collateral and (iii) sell, assign,
convey, transfer, grant option or options to purchase and deliver any Collateral
(and enter into Contractual Obligations to do any of the foregoing), in one or
more parcels at public or private sale or sales, at any exchange, broker’s board
or office of any Secured Party or elsewhere upon such terms and conditions as it
may deem advisable and at such prices as it may deem best, for cash or on credit
or for future delivery without assumption of any credit risk. Agent shall have
the right, upon any such public sale or sales and, to the extent permitted by
the PPSA and other applicable Requirements of Law, upon any such private sale,
to purchase the whole or any part of the Collateral so sold, free of any right
or equity of redemption of any Grantor, which right or equity is hereby waived
and released.

(d) Management of the Collateral. Each Grantor further agrees, that, during the
continuance of any Event of Default, (i) at Agent’s request, it shall assemble
the Collateral and make it available to Agent at places that Agent shall
reasonably select, whether at such Grantor’s premises or elsewhere, (ii) without
limiting the foregoing, Agent also has the right to require that each Grantor
store and keep any Collateral pending further action by Agent and, while any
such Collateral is so stored or kept, provide such guards and maintenance
services as shall be necessary to protect the same and to preserve and maintain
such Collateral in good condition, (iii) until Agent is able to sell, assign,
convey or transfer any Collateral, Agent shall have the right to hold or use
such Collateral to the extent that it deems appropriate for the purpose of
preserving the Collateral or its value or for any other purpose deemed
appropriate by Agent and (iv) Agent may, if it so elects, seek the appointment
of a receiver or keeper to take possession



--------------------------------------------------------------------------------

of any Collateral and to enforce any of Agent’s remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment. Agent shall not have any obligation to any
Grantor to maintain or preserve the rights of any Grantor as against third
parties with respect to any Collateral while such Collateral is in the
possession of Agent.

(e) Application of Proceeds. Agent shall apply the cash proceeds of any action
taken by it pursuant to this Section 6.1, after deducting all reasonable costs
and expenses of every kind incurred in connection therewith or incidental to the
care or safekeeping of any Collateral or in any way relating to the Collateral
or the rights of Agent and any other Secured Party hereunder, including
reasonable legal fees and disbursements, to the payment in whole or in part of
the Secured Obligations, as set forth in the Credit Agreement, and only after
such application and after the payment by Agent of any other amount required by
any Requirement of Law, need Agent account for the surplus, if any, to any
Grantor.

(f) Direct Obligation. Neither Agent nor any other Secured Party shall be
required to make any demand upon, or pursue or exhaust any right or remedy
against, any Grantor, any other Credit Party or any other Person with respect to
the payment of the Canadian Obligations or to pursue or exhaust any right or
remedy with respect to any Collateral therefor or any direct or indirect
guarantee thereof. All of the rights and remedies of Agent and any other Secured
Party under any Loan Document shall be cumulative, may be exercised individually
or concurrently and not exclusive of any other rights or remedies provided by
any Requirement of Law. To the extent it may lawfully do so, each Grantor
absolutely and irrevocably waives and relinquishes the benefit and advantage of,
and covenants not to assert against Agent or any other Secured Party, any
valuation, stay, appraisement, extension, redemption or similar laws and any and
all rights or defences it may have as a surety, now or hereafter existing,
arising out of the exercise by them of any rights hereunder. If any notice of a
proposed sale or other disposition of any Collateral shall be required by law,
such notice shall be deemed reasonable and proper if given at least 10 days
before such sale or other disposition.

(g) Commercially Reasonable. To the extent that applicable Requirements of Law
impose duties on Agent to exercise remedies in a commercially reasonable manner,
each Grantor acknowledges and agrees that it is not commercially unreasonable
for Agent to do any of the following:

(i) fail to incur significant costs, expenses or other Liabilities reasonably
deemed as such by Agent to prepare any Collateral for disposition or otherwise
to complete raw material or work in process into finished goods or other
finished products for disposition;

(ii) fail to obtain Permits, or other consents, for access to any Collateral to
sell or for the collection or sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;



--------------------------------------------------------------------------------

(iii) fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;

(iv) advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature,
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;

(v) exercise collection remedies against account debtors and other Persons
obligated on any Collateral, directly or through the use of collection agencies
or other collection specialists, hire one or more professional auctioneers to
assist in the disposition of any Collateral, whether or not such Collateral is
of a specialized nature, or, to the extent deemed appropriate by Agent, obtain
the services of other brokers, investment bankers, consultants and other
professionals to assist Agent in the collection or disposition of any
Collateral, or utilize Internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capacity of
doing so, or that match buyers and sellers of assets to dispose of any
Collateral;

(vi) dispose of assets in wholesale rather than retail markets;

(vii) disclaim disposition warranties, such as title, possession or quiet
enjoyment; or

(viii) purchase insurance or credit enhancements to insure Agent against risks
of loss, collection or disposition of any Collateral or to provide to Agent a
guaranteed return from the collection or disposition of any Collateral.

Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by any Secured Party shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1. Without limitation
upon the foregoing, nothing contained in this Section 6.1 shall be construed to
grant any rights to any Grantor or to impose any duties on Agent that would not
have been granted or imposed by this Agreement or by applicable Requirements of
Law in the absence of this Section 6.1.

(h) IP Licenses. For the purpose of enabling Agent to exercise rights and
remedies under this Section 6.1 (including in order to take possession of,
collect, receive, assemble, process, appropriate, remove, realize upon, sell,
assign, convey, transfer or grant options to purchase any Collateral) at such
time as Agent shall be lawfully entitled to exercise such rights and remedies,
each Grantor hereby grants to Agent, for the benefit of the Secured Parties,
(i) an irrevocable, nonexclusive, worldwide license (exercisable without payment
of royalty or other compensation to such Grantor),



--------------------------------------------------------------------------------

including in such license the right to sublicense, use and practice any
Intellectual Property now owned or hereafter acquired by such Grantor and access
to all media in which any of the licensed items may be recorded or stored and to
all Software and programs used for the compilation or printout thereof and
(ii) an irrevocable license (without payment of rent or other compensation to
such Grantor) to use, operate and occupy all real Property owned, operated,
leased, subleased or otherwise occupied by such Grantor.

Section 6.2 Accounts and Payments in Respect of Intangibles

(a) In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by Agent at any time during the continuance of an
Event of Default, any payment of Accounts or payment in respect of intangibles,
when collected by any Grantor, shall be promptly (and, in any event, within 2
Business Days) deposited by such Grantor in the exact form received, duly
endorsed by such Grantor to Agent, in a Cash Collateral Account, subject to
withdrawal by Agent as provided in Section 6.4. Until so turned over, such
payment shall be held by such Grantor in trust for Agent, segregated from other
funds of such Grantor. Each such deposit of proceeds of Accounts and payments in
respect of intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.

(b) At any time during the continuance of an Event of Default:

(i) each Grantor shall, upon Agent’s request, deliver to Agent all original and
other documents evidencing, and relating to, the Contractual Obligations and
transactions that gave rise to any Account or any payment in respect of
intangibles, including all original orders, invoices and shipping receipts and
notify account debtors that the Accounts or intangibles have been collaterally
assigned to Agent and that payments in respect thereof shall be made directly to
Agent;

(ii) Agent may, without notice, at any time during the continuance of an Event
of Default, limit or terminate the authority of a Grantor to collect its
Accounts or amounts due under intangibles or any thereof and, in its own name or
in the name of others, communicate with account debtors to verify with them to
Agent’s satisfaction the existence, amount and terms of any Account or amounts
due under any intangible. In addition, during the continuance of an Event of
Default, Agent may at any time enforce such Grantor’s rights against such
account debtors and obligors of intangibles; and

(iii) each Grantor shall take all actions, deliver all documents and provide all
information necessary or reasonably requested by Agent to ensure any Internet
Domain Name is registered.



--------------------------------------------------------------------------------

(c) Anything herein to the contrary notwithstanding, each Grantor shall remain
liable under each Account and each payment in respect of intangibles to observe
and perform all the conditions and obligations to be observed and performed by
it thereunder, all in accordance with the terms of any agreement giving rise
thereto. No Secured Party shall have any obligation or liability under any
agreement giving rise to an Account or a payment in respect of an intangible by
reason of or arising out of any Loan Document or the receipt by any Secured
Party of any payment relating thereto, nor shall any Secured Party be obligated
in any manner to perform any obligation of any Grantor under or pursuant to any
agreement giving rise to an Account or a payment in respect of an intangible, to
make any payment, to make any inquiry as to the nature or the sufficiency of any
payment received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts that may have been assigned
to it or to which it may be entitled at any time or times.

Section 6.3 Pledged Collateral

(a) Voting Rights. Subject to Section 8.14, during the continuance of an Event
of Default, upon notice by Agent to the relevant Grantor or Grantors, Agent or
its nominee may exercise (i) any voting, consent, corporate and other right
pertaining to the Pledged Collateral at any meeting of shareholders, partners or
members, as the case may be, of the relevant issuer or issuers of Pledged
Collateral or otherwise and (ii) any right of conversion, exchange and
subscription and any other right, privilege or option pertaining to the Pledged
Collateral as if it were the absolute owner thereof (including the right to
exchange at its discretion any Pledged Collateral upon the merger, amalgamation,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate or equivalent structure of any issuer of Pledged Stock, the right
to deposit and deliver any Pledged Collateral with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as Agent may determine), all without liability except to account for
property actually received by it; provided, however, that Agent shall have no
duty to any Grantor to exercise any such right, privilege or option and shall
not be responsible for any failure to do so or delay in so doing.

(b) Proxies. In order to permit Agent to exercise the voting and other
consensual rights that it may be entitled to exercise pursuant hereto and to
receive all dividends and other distributions that it may be entitled to receive
hereunder, (i) each Grantor shall promptly execute and deliver (or cause to be
executed and delivered) to Agent all such proxies, dividend payment orders and
other instruments as Agent may from time to time reasonably request and
(ii) without limiting the effect of clause (i) above, such Grantor hereby grants
to Agent an irrevocable proxy to vote all or any part of the Pledged Collateral
and to exercise all other rights, powers, privileges and remedies to which a
holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the



--------------------------------------------------------------------------------

necessity of any action (including any transfer of any Pledged Collateral on the
record books of the issuer thereof) by any other person (including the issuer of
such Pledged Collateral or any officer or agent thereof) during the continuance
of an Event of Default and which proxy shall only terminate upon the payment in
full of the Secured Obligations (other than contingent indemnification
obligations to the extent no claim giving rise thereto has been asserted).

(c) Authorization of Issuers. Each Grantor hereby expressly and irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to
(i) comply with any instruction received by it from Agent in writing that states
that an Event of Default is continuing and is otherwise in accordance with the
terms of this Agreement and each Grantor agrees that such issuer shall be fully
protected from Liabilities to such Grantor in so complying and (ii) unless
otherwise expressly permitted hereby or the Credit Agreement, pay any dividend
or make any other payment during the continuance of an Event of Default with
respect to the Pledged Collateral directly to Agent.

Section 6.4 Proceeds to be Turned over to and Held by Agent. Unless otherwise
expressly provided in the Credit Agreement or this Agreement, all proceeds of
any Collateral received by any Grantor hereunder in cash or Cash Equivalents
shall be held by such Grantor in trust for Agent and the other Secured Parties,
segregated from other funds of such Grantor, and shall, promptly upon receipt by
any Grantor, be turned over to Agent in the exact form received (with any
necessary endorsement). All such proceeds of Collateral and any other proceeds
of any Collateral received by Agent in cash or Cash Equivalents shall be held by
Agent in a Cash Collateral Account. All proceeds being held by Agent in a Cash
Collateral Account (or by such Grantor in trust for Agent) shall continue to be
held as collateral security for the Secured Obligations and shall not constitute
payment thereof until applied as provided in the Credit Agreement.

Section 6.5 Sale of Pledged Collateral

(a) Each Grantor recognizes that Agent may be unable to effect a public sale of
any Pledged Collateral by reason of certain prohibitions contained in Securities
Laws or otherwise or may determine that a public sale is impracticable, not
desirable or not commercially reasonable and, accordingly, may resort to one or
more private sales thereof to a restricted group of purchasers that shall be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof. Each Grantor acknowledges and agrees that any such private sale may
result in prices and other terms less favourable than if such sale were a public
sale and, notwithstanding such circumstances, agrees that any such private sale
shall be deemed to have been made in a commercially reasonable manner. Agent
shall be under no obligation to delay a sale of any Pledged Collateral for the
period of time necessary to permit the issuer thereof to register such
securities for public sale under Securities Laws even if such issuer would agree
to do so.



--------------------------------------------------------------------------------

(b) Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to Section 6.1 hereof and this Section 6.5 valid
and binding and in compliance with all applicable Requirements of Law. Each
Grantor further agrees that a breach of any covenant contained herein will cause
irreparable injury to Agent and other Secured Parties, that Agent and the other
Secured Parties have no adequate remedy at law in respect of such breach and, as
a consequence, that each and every covenant contained herein shall be
specifically enforceable against such Grantor, and such Grantor hereby waives
and agrees not to assert any defence against an action for specific performance
of such covenants except for a defence that no Event of Default has occurred
under the Credit Agreement. Each Grantor waives any and all rights of
contribution or subrogation upon the sale or disposition of all or any portion
of the Pledged Collateral by Agent.

Section 6.6 Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of any Collateral are insufficient
to pay the Secured Obligations and the fees and disbursements of any attorney
employed by Agent or any other Secured Party to collect such deficiency.

ARTICLE VII

AGENT

Section 7.1 Agent’s Appointment as Attorney-in-Fact

(a) Each Grantor hereby irrevocably constitutes and appoints Agent and any
Related Person thereof, with full power of substitution, as its true and lawful
attorney-in-fact with full irrevocable power and authority in the place and
stead of such Grantor and in the name of such Grantor or in its own name, for
the purpose of carrying out the terms of the Loan Documents, to take any
appropriate action and to execute any document or instrument that may be
necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives
Agent and its Related Persons the power and right, on behalf of such Grantor,
without notice to or assent by such Grantor, to do any of the following when an
Event of Default shall be continuing:

(i) in the name of such Grantor, in its own name or otherwise, take possession
of and endorse and collect any cheque, draft, note, acceptance or other
instrument for the payment of moneys due under any Account or intangible or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by
Agent for the purpose of collecting any such moneys due under any Account or
intangible or with respect to any other Collateral whenever payable;



--------------------------------------------------------------------------------

(ii) in the case of any Intellectual Property owned by or licensed to such
Grantor, execute, deliver and have recorded any document that Agent may request
to evidence, effect, publicize or record Agent’s security interest in such
Intellectual Property and the goodwill and intangibles of such Grantor relating
thereto or represented thereby;

(iii) pay or discharge taxes and Liens levied or placed on or threatened against
any Collateral, effect any repair or pay any insurance called for by the terms
of the Credit Agreement (including all or any part of the premiums therefor and
the costs thereof);

(iv) execute, in connection with any sale provided for in Section 6.1 hereof or
Section 6.5 hereof, any document to effect or otherwise necessary or appropriate
in relation to evidence the sale of any Collateral;

(v) (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to Agent or as
Agent shall direct, (B) ask or demand for, and collect and receive payment of
and receipt for, any moneys, claims and other amounts due or to become due at
any time in respect of or arising out of any Collateral, (C) sign and endorse
any invoice, freight or express bill, bill of lading, storage or warehouse
receipt, draft against debtors, assignment, verification, notice and other
document in connection with any Collateral, (D) commence and prosecute any suit,
action or proceeding at law or in equity in any court of competent jurisdiction
to collect any Collateral and to enforce any other right in respect of any
Collateral, (E) defend any actions, suits, proceedings, audits, claims, demands,
orders or disputes brought against such Grantor with respect to any Collateral,
(F) settle, compromise or adjust any such actions, suits, proceedings, audits,
claims, demands, orders or disputes and, in connection therewith, give such
discharges or releases as Agent may deem appropriate, (G) assign any
Intellectual Property owned by such Grantor or any IP Licenses of such Grantor
throughout the world on such terms and conditions and in such manner as Agent
shall in its sole discretion determine, including the execution and filing of
any document necessary to effectuate or record such assignment and
(H) generally, sell, assign, convey, transfer or grant a Lien on, make any
Contractual Obligation with respect to and otherwise deal with, any Collateral
as fully and completely as though Agent were the absolute owner thereof for all
purposes and do, at Agent’s option, at any time or from time to time, all acts
and things that Agent deems necessary to protect, preserve or realize upon any
Collateral and the Secured Parties’ security interests therein and to effect the
intent of the Loan Documents, all as fully and effectively as such Grantor might
do; or

(vi) If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, Agent, at its option, but without any obligation so to do, may
perform or comply, or otherwise cause performance or compliance, with such
Contractual Obligation.



--------------------------------------------------------------------------------

(b) The out-of-pocket expenses of Agent incurred in connection with actions
undertaken as provided in this Section 7.1, together with interest thereon at a
rate set forth in Section 1.3(c) of the Credit Agreement, from the date of
payment by Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to Agent on demand.

(c) Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1. All powers, authorizations,
proxies and agencies contained in this Agreement are coupled with an interest
and are irrevocable until this Agreement is terminated and the security
interests created hereby are released.

Section 7.2 Authorization to File Financing Statements. Each Grantor authorizes
Agent and its Related Persons, at any time and from time to time, to file or
record financing statements, financing change statements thereto, and other
filing or recording documents or instruments with respect to any Collateral in
such form and in such offices as Agent reasonably determines appropriate to
perfect the security interests of Agent under this Agreement, and such financing
statements and financing change statements may describe the Collateral covered
thereby as “all present and after acquired assets of the debtor”. Such Grantor
also hereby ratifies its authorization for Agent to have filed any initial
financing statement or financing change statement thereto under the PPSA (or
other similar laws) in effect in any jurisdiction if filed prior to the date
hereof. To the extent permitted under the PPSA, each Grantor hereby (i) waives
any right under the PPSA or any other Requirement of Law to receive notice
and/or copies of any filed or recorded financing statements, amendments thereto,
continuations thereof or termination statements and (ii) releases and excuses
each Secured Party from any obligation under the PPSA or any other Requirement
of Law to provide notice or a copy of any such filed or recorded documents.

Section 7.3 Authority of Agent. Each Grantor acknowledges that the rights and
responsibilities of Agent under this Agreement with respect to any action taken
by Agent or the exercise or non-exercise by Agent of any option, voting right,
request, judgment or other right or remedy provided for herein or resulting or
arising out of this Agreement shall, as between Agent and the other Secured
Parties, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between Agent
and any Grantor, Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.

Section 7.4 Duty; Obligations and Liabilities

(a) Duty of Agent. Agent’s sole duty with respect to the custody, safekeeping
and physical preservation of the Collateral in its possession shall be to deal
with it in the same manner as Agent deals with similar property for its own
account. The powers conferred on Agent hereunder are solely to protect Agent’s
interest in the Collateral, for the benefit of the Secured Parties, and shall
not impose any duty upon



--------------------------------------------------------------------------------

Agent to exercise any such powers. Agent shall be accountable only for amounts
that it receives as a result of the exercise of such powers, and neither it nor
any of its Related Persons shall be responsible to any Grantor for any act or
failure to act hereunder, except for their own gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction. In
addition, Agent shall not be liable or responsible for any loss or damage to any
Collateral, or for any diminution in the value thereof, by reason of the act or
omission of any warehousemen, carrier, forwarding agency, consignee or other
bailee if such Person has been selected by Agent in good faith.

(b) Obligations and Liabilities with respect to Collateral. No Secured Party and
no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral. The powers conferred on Agent hereunder shall not
impose any duty upon any other Secured Party to exercise any such powers. The
other Secured Parties shall be accountable only for amounts that they actually
receive as a result of the exercise of such powers, and neither they nor any of
their respective officers, directors, employees or agents shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.

ARTICLE VIII

MISCELLANEOUS

Section 8.1 Reinstatement. Each Grantor agrees that, if any payment made by any
Credit Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Credit Party, its estate, trustee, receiver or any other party,
including any Grantor, under any bankruptcy law, provincial, territorial or
federal law, common law or equitable cause, then, to the extent of such payment
or repayment, any Lien or other Collateral securing such liability shall be and
remain in full force and effect, as fully as if such payment had never been
made. If, prior to any of the foregoing, (a) any Lien or other Collateral
securing such Grantor’s liability hereunder shall have been released or
terminated by virtue of the foregoing or (b) any provision of the Guarantee
hereunder shall have been terminated, cancelled or surrendered, such Lien, other
Collateral or provision shall be reinstated in full force and effect and such
prior release, termination, cancellation or surrender shall not diminish,
release, discharge, impair or otherwise affect the obligations of any such
Grantor in respect of any Lien or other Collateral securing such obligation or
the amount of such payment.



--------------------------------------------------------------------------------

Section 8.2 Release of Collateral

(a) At the time provided in Section 8.10(b)(iii) of the Credit Agreement, the
Collateral shall be released from the Lien created hereby and this Agreement and
all obligations (other than those expressly stated to survive such termination)
of Agent and each Grantor hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Collateral shall revert to the Grantors. Each Grantor is hereby authorized to
file PPSA financing change statements at such time evidencing the termination of
the Liens so released. At the request of any Grantor following any such
termination, Agent shall promptly deliver to such Grantor any Collateral of such
Grantor held by Agent hereunder and shall promptly execute and deliver to such
Grantor such documents as such Grantor shall reasonably request to evidence such
termination.

(b) If Agent shall be directed or permitted pursuant to Section 8.10(b) of the
Credit Agreement to release any Lien or any Collateral, such Collateral shall be
released from the Lien created hereby to the extent provided under, and subject
to the terms and conditions set forth in, Section 8.10(b) of the Credit
Agreement. In connection therewith, Agent, at the request of any Grantor, shall
promptly execute and deliver to such Grantor such documents as such Grantor
shall reasonably request to evidence such release.

(c) At the time provided in Section 8.10(b) of the Credit Agreement and at the
request of the Canadian Borrower, a Grantor shall be automatically released from
its obligations hereunder in the event that all the Stock and Stock Equivalents
of such Grantor shall be sold to any Person that is not an Affiliate of
Holdings, the Canadian Borrower or the Subsidiaries of the Canadian Borrower in
a transaction permitted by the Loan Documents.

Section 8.3 Independent Obligations. The obligations of each Grantor hereunder
are independent of and separate from the Secured Obligations and the Guaranteed
Obligations. If any Secured Obligation or Guaranteed Obligation is not paid when
due, or upon the occurrence and during the continuance of any Event of Default,
Agent may, at its sole election, proceed directly and at once, without notice,
against any Grantor and any Collateral to collect and recover the full amount of
any Secured Obligation or Guaranteed Obligation then due, without first
proceeding against any other Grantor, any other Credit Party or any other
Collateral and without first joining any other Grantor or any other Credit Party
in any proceeding.

Section 8.4 No Waiver by Course of Conduct. No Secured Party shall by any act
(except by a written instrument pursuant to Section 8.5), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default. No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other



--------------------------------------------------------------------------------

right, power or privilege. A waiver by any Secured Party of any right or remedy
hereunder on any one occasion shall not be construed as a bar to any right or
remedy that such Secured Party would otherwise have on any future occasion.

Section 8.5 Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 9.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2 to this
Agreement, respectively, in each case duly executed by Agent and each Grantor
directly affected thereby.

Section 8.6 Additional Grantors; Additional Pledged Collateral

(a) Joinder Agreements. If, at the option of the Canadian Borrower or as
required pursuant to Section 4.13 of the Credit Agreement, the Canadian Borrower
shall cause any Subsidiary that is not a Grantor to become a Grantor hereunder,
such Subsidiary shall execute and deliver to Agent a Joinder Agreement
substantially in the form of Annex 2 to this Agreement and shall thereafter for
all purposes be a party hereto and have the same rights, benefits and
obligations as a Grantor party hereto on the Closing Date.

(b) Pledge Amendments. To the extent any Pledged Collateral has not been
delivered as of the Closing Date, such Grantor shall deliver a pledge amendment
duly executed by the Grantor in substantially the form of Annex 1 to this
Agreement (each, a “Pledge Amendment”). Such Grantor authorizes Agent to attach
each Pledge Amendment to this Agreement.

Section 8.7 [Intentionally Deleted]

Section 8.8 Notices. All notices, requests and demands to or upon Agent or any
Grantor hereunder shall be effected in the manner provided for in Section 9.2 of
the Credit Agreement; provided, however, that any such notice, request or demand
to or upon any Grantor shall be addressed to the Canadian Borrower’s notice
address set forth in Section 9.2 of the Credit Agreement.

Section 8.9 Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of each
Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of Agent.

Section 8.10 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages may be
detached from multiple separate



--------------------------------------------------------------------------------

counterparts and attached to a single counterpart. Delivery of an executed
signature page of this Agreement by facsimile transmission or by Electronic
Transmission shall be as effective as delivery of a manually executed
counterpart hereof.

Section 8.11 Severability. Any provision of this Agreement being held illegal,
invalid or unenforceable in any jurisdiction shall not affect any part of such
provision not held illegal, invalid or unenforceable, any other provision of
this Agreement or any part of such provision in any other jurisdiction.

Section 8.12 Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE PROVINCE OF ONTARIO AND THE FEDERAL LAWS OF CANADA
APPLICABLE HEREIN.

Section 8.13 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR DIRECTLY OR
INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER FOUNDED IN
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.13.

EACH GRANTOR AGREES TO BE BOUND BY THE PROVISIONS OF SECTIONS 9.18(b) and
9.18(c) OF THE CREDIT AGREEMENT.

Section 8.14 Permitted Liens

The inclusion or reference to Permitted Liens in this Agreement or in any other
Loan Document is not intended to subordinate and shall not subordinate, and
shall not be interpreted as subordinating, the Lien and security interest
created by this Agreement or any other Loan Document to any Permitted Liens.

Section 8.15 ULC Limitation

Notwithstanding any provisions to the contrary contained in this Agreement, the
Credit Agreement or any other document or agreement among all or some of the
parties hereto, each Grantor is as of the date of this Agreement the sole
registered and beneficial owner of all Pledged ULC Shares more particularly
described in Schedule 4 to this Agreement and will remain so until such time as
such Pledged ULC Shares are fully and



--------------------------------------------------------------------------------

effectively transferred into the name of Agent or any other person on the books
and records of such ULC. Nothing in this Agreement, the Credit Agreement or any
other document or agreement delivered among all or some of the parties hereto is
intended to or shall constitute Agent or any person other than a Grantor to be a
member or shareholder of any ULC until such time as written notice is given by
Agent or such other person to the applicable Grantor and all further steps are
taken so as to register Agent or other person as holder of the Pledged ULC
Shares. The granting of the pledge and security interest pursuant to Article III
does not make Agent a successor to any Grantor as a member or shareholder of any
ULC, and neither Agent nor any of its respective successors or assigns hereunder
shall be deemed to become a member or shareholder of any ULC by accepting this
Agreement or exercising any right granted herein unless and until such time, if
any, when Agent or any successor or assign expressly becomes a registered member
or shareholder of any ULC. Each Grantor shall be entitled to receive and retain
for its own account any dividends or other distributions if any, in respect of
the Collateral, and shall have the right to vote such Pledged ULC Shares and to
control the direction, management and policies of the ULC issuing such Pledged
ULC Shares to the same extent as such Grantor would if such Pledged ULC Shares
were not pledged to Agent or to any other person pursuant hereto. To the extent
any provision hereof would have the effect of constituting Agent to be a member
or shareholder of any ULC prior to such time, such provision shall be severed
herefrom and ineffective with respect to the relevant Pledged ULC Shares without
otherwise invalidating or rendering unenforceable this Agreement or invalidating
or rendering unenforceable such provision insofar as it relates to Collateral
other than Pledged ULC Shares. Notwithstanding anything herein to the contrary
(except to the extent, if any, that Agent or any of its successors or assigns
hereafter expressly becomes a registered member or shareholder of any ULC),
neither Agent nor any of its respective successors or assigns shall be deemed to
have assumed or otherwise become liable for any debts or obligations of any ULC.
Except upon the exercise by Agent or other persons of rights to sell or
otherwise dispose of Pledged ULC Shares or other remedies following the
occurrence and during the continuance of an Event of Default, each Grantor shall
not cause or permit, or enable any ULC in which it holds Pledged ULC Shares to
cause or permit, Agent to: (a) be registered as member or shareholder of such
ULC; (b) have any notation entered in its favour in the share register of such
ULC; (c) be held out as member or shareholder of such ULC; (d) receive, directly
or indirectly, any dividends, property or other distributions from such ULC by
reason of Agent or other person holding a security interest in the Pledged ULC
Shares; or (e) act as a member or shareholder of such ULC, or exercise any
rights of a member or shareholder of such ULC, including the right to attend a
meeting of such ULC or vote the shares of such ULC.



--------------------------------------------------------------------------------

Section 8.16 Amalgamation

Each Grantor acknowledges and agrees that, in the event it amalgamates with any
other corporation or corporations, it is the intention of the parties hereto
that the term “Grantor”, when used herein, shall apply to each of the
amalgamating corporations and to the amalgamated corporation, such that the
security interest granted hereby:

(a) shall extend to “Collateral” (as that term is herein defined) owned by each
of the amalgamating corporations and the amalgamated corporation at the time of
amalgamation and to any “Collateral” thereafter owned or acquired by the
amalgamated corporation, and

(b) shall secure all “Canadian Obligations” (as that term is herein defined) of
each of the amalgamating corporations and the amalgamated corporation to Agent
and Secured Parties at the time of amalgamation and all “Canadian Obligations”
of the amalgamated corporation to Agent and Secured Parties thereafter arising.
The security interest shall attach to all “Collateral” owned by each
corporations amalgamating with any Grantor, and by the amalgamated company, at
the time of the amalgamation, and shall attach to all “Collateral” thereafter
owned or acquired by the amalgamated corporation when such becomes owned or is
acquired.

[Remainder of page intentionally blank; signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

ALERIS SPECIFICATION ALLOY PRODUCTS CANADA COMPANY, as Grantor By:

/s/ Kyle Ross

Name: Kyle Ross Title: President

REAL ALLOY CANADA COMPANY,

as Grantor

By:

/s/ Kyle Ross

Name: Kyle Ross Title: President



--------------------------------------------------------------------------------

ACCEPTED AND AGREED as of the date first above written: GENERAL ELECTRIC CAPITAL
CORPORATION,

as Agent

By:

/s/ Michael R. Todorow

Name: Michael R. Todorow Title: Its Duly Authorized Signatory